NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-3538
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                            SHADI MUSTAFA ABUOMAR,

                                                        Appellant
                                   ________________

                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 4-08-cr-00354-001)
                      District Judge: Honorable Matthew W. Brann
                                   ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                   on April 30, 2015

               Before: FISHER, HARDIMAN and ROTH, Circuit Judges

                              (Opinion filed: June 25, 2015)


                                   ________________

                                       OPINION*
                                   ________________

ROTH, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Counsel for Shadi Mustafa Abuomar has filed a motion to withdraw from the case

and has submitted a brief to support this appeal. Pursuant to Anders v. California,1

counsel argues that there are no non-frivolous issues that can be raised on appeal by

Abuomar.

         This appeal arises out of a judgment entered against Abuomar for violating the

terms of his supervised release. In May 2009, Abuomar was sentenced to 60 months’

imprisonment and four years’ supervised release for distribution and possession with

intent to distribute crack cocaine. His supervised release began January 18, 2013. In

June 2013, state police officers found firearms, ammunition, and approximately 50 bags

of heroin in his car, and state prosecutors charged him with various drug and firearm

charges. After Abuomar pleaded guilty to the state charges, a supervised release

revocation hearing was held in District Court on July 22, 2014, at which he pleaded

guilty to violating his supervised release. The probation office calculated a range of

18-24 months’ incarceration under the Sentencing Guidelines. Abuomar did not object to

the calculation, but did request a downward variance. The District Court sentenced

Abuomar to 24 months to be served consecutively to his state sentence.

         In an Anders brief, an attorney must demonstrate to the court that he or she has

thoroughly examined the record for appealable issues, and must demonstrate that the

issues are frivolous.2 “Counsel need not raise and reject every possible claim,” but must




1
    386 U.S. 738 (1967).
2
    United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).
                                              2
satisfy the “conscientious examination” standard set forth in Anders.3 When analyzing

Anders briefs, we consider “(1) whether counsel adequately fulfilled the rule’s

requirements; and (2) whether an independent review of the record presents any

nonfrivolous issues.”4 We are satisfied that counsel’s brief has met the required standard,

carefully reviewing the record and finding no non-frivolous issues.5

       Where the Anders brief appears adequate on its face, our independent examination

of the record is to be guided by the brief itself.6 Counsel raises three potential issues for

review: 1) whether the District Court has jurisdiction to find a supervised-release

violation and impose sentence, or the supervised-release revocation process denied

Abuomar due process; 2) whether Abuomar’s admission of guilt was invalid; 3) whether

the within-Guidelines sentence of 24 months, even if imposed consecutively to his

current state court sentence, was illegal or unreasonable.

       Here, the District Court had jurisdiction over the underlying matter because

Abuomar committed an offense against the United States.7 For the same reason, the court

had jurisdiction to revoke supervised release.8 The guilty plea was also proper. It was

counseled and voluntary, and the District Court accorded both Abuomar and his counsel

the opportunity to address the court. Counsel for Abuomar stated specifically that “there

is no question” that Abuomar admitted to violating supervised release.

3
  Id.
4
  Id.
5
  Abuomar requested an extension until January 2, 2015, to file a pro se brief in support
of his appeal. He never did file a brief.
6
  Id. at 301.
7
  See 18 U.S.C. § 3231.
8
  See 18 U.S.C. § 3583(e).
                                              3
       The sentence was also proper. Abuomar never objected to the Guidelines

calculation and no one disputes it now. The sentence is procedurally sound because the

District Court met the requirement that “rational and meaningful consideration” be given

to the 18 U.S.C. § 3553(a) factors.9 The District Court considered the relevant factors,

noting specifically that Abuomar was again found with drugs within six months of being

put on supervised release and did not adjust well to supervision. A sentence is

substantively sound “unless no reasonable sentencing court would have imposed the

same sentence on that particular defendant for the reasons the district court provided.”10

With respect to whether the sentence should be consecutive or concurrent, the Guidelines

specifically recommend a consecutive sentence on revocation of supervised release.11

Though the sentence is at the high end of the Guidelines range, this within-Guidelines,

consecutive sentence is not substantively unreasonable.

       After reviewing counsel’s Anders brief and the record, we conclude that this case

does not raise any non-frivolous issues. Therefore, we will affirm the District Court and

grant counsel’s motion to withdraw.




9
  United States v. Clark, 726 F.3d 496, 500 (3d Cir. 2013) (internal quotation marks
omitted).
10
   United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).
11
   U.S.S.G. § 7B1.3(f).
                                             4